DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 10-11, 14-17, 21, 25-29, 31-32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-19 of U.S. Patent No. 10,847,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches a metal complex in an OLED reading on the metal complex of the instant claim 1 in an OLED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 11, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2004/0127710).

Regarding Claims 1-3, 11, 25, 27-28, 34, Park teaches a metal complex represented by MC-2 (paragraph 43):

    PNG
    media_image1.png
    243
    335
    media_image1.png
    Greyscale

MC-2 is derived by MC-1 (paragraph 34):


    PNG
    media_image2.png
    664
    408
    media_image2.png
    Greyscale

The above metal complex reads on applicants’ metal complex when in R1, R2 and RB are alkyl groups; x = 2; y = 0; z = 1;Lc = Rx and Rz= alkyl; Ry = H. 
		

	
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic MC-1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).
M = Ir (per claims 2-3)
Lc = R3-R4 and R5-R6 = methyl; Ry = H (per claim 11).
X = Lc can be 
    PNG
    media_image3.png
    150
    145
    media_image3.png
    Greyscale
(per claims 25-26)

	
Regarding Claims 27-28, 34, Park teaches organic EL device according to the present invention may include an organic layer, which includes the compound having the formula (1) (MC-1/MC-2), between a pair of electrodes (paragraph 18) (per claims 27).
		MC-1/MC-2 can be used in an image display device (paragraph 55) (per claim 28).
		MC-1/MC-2 can be used in combination with a host (paragraph 71); this is viewed as a formulation (per claim 34).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 , 10, 15, 27-28, 34  are rejected under 35 U.S.C. 103 as being unpatentable over Grushin (US 2004/0075096).

Regarding Claims 1-3, 8, 10, 15 Grushin teaches an iridium complex represented by 
    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale

	wherein IrLaLbLc is represented by:


    PNG
    media_image5.png
    231
    398
    media_image5.png
    Greyscale


R10-R19 may be chosen from conventional substituents for organic compounds, such as alkyl, alkoxy, halogen, nitro, and cyano groups, as well as fluoro, fluorinated alkyl and fluorinated alkoxy groups. The groups can be partially or fully fluorinated (perfluorinated).

    PNG
    media_image6.png
    144
    482
    media_image6.png
    Greyscale

The above species reads on applicants’ M(LA)x(LB)y(Lc)z: wherein x and y = 0; x =3 wherein the above La corresponds to applicant LA with R1 and R2 as fluoroalkyl groups.
Introduction of fluorine substituents into the ligands on the iridium atom increases both the stability and volatility of the complexes. As a result, vacuum deposition can be carried out at lower temperatures and decomposition of the complexes can be avoided. Introduction of fluorine substituents into the ligands can often reduce the non-radiative decay rate and the self-quenching phenomenon in the solid state. These reductions can lead to enhanced luminescence efficiency (paragraph 38).
The above teaching is interpreted as the motivation to one of ordinary skill in the art to make derivatives with fluoroalkyl substituents
 	With the expectation of enhancing luminescence efficiency and decreasing decomposition of the complexes during vacuum deposition, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of derivatives of IrLaLbLc which would have included the above permutation which reads on the instant limitations, absent unexpected results (per claim 1).

    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale

M = Ir (per claims 2-3)
R11 and R12 are fully fluorinated alkyl groups (per claims 8, 10)
R13 and R15 can be alkyl RB = H (per claim 15)
Shows Ir (LA)3 , n=3 (per claim 21)

Regarding Claim 27, Grushin teaches an electronic device comprising at least one photoactive layer positioned between two electrical contact layers, wherein the at least one layer of the device includes the iridium complex 
    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale
 (reads on applicants’ complex) (paragraph 63) (per claim 27).

Regarding Claim 28, Grushin teaches that organic electronic devices that emit light, such as light-emitting diodes that make up displays, are present in many different kinds of electronic equipment. In all such devices, an organic active layer is sandwiched between two electrical contact layers (paragraph 4).
The office views the above as teaching that an electric device can be used in a consumer product such as a display.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the device of Grushin in known application areas which would have included a display which reads on the instant limitations, absent unexpected results (per claim 28).
	The device includes the iridium complex 
    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale
 (reads on applicants’ complex) in the photoactive layer (paragraph 65) (per claim 29).
Regarding Claim 34, Grushin teaches 
    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale
used in the light emitting layer as discussed above. The organic layers can be coated from solutions or dispersions in suitable solvents, using any conventional coating technique  (paragraph 74). The office views 
    PNG
    media_image4.png
    50
    170
    media_image4.png
    Greyscale
in a solvent as a formulation reading the instant limitations (per claim 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D CLARK/Primary Examiner, Art Unit 1786